Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is dependent on itself; it is unclear what claim it should depend from.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 13, 15, 19 are rejected under 35 U.S.C. 102a2 as being anticipated by Knight (US 6325685 B1).
Regarding Claim 1 Knight discloses a device for supporting a propulsor on a marine vessel, the device comprising: a base (Element 102) that is fixable to the marine vessel; a pivot arm (Element 310) for coupling the propulsor to the base; an actuator (Element 502) configured to pivot the pivot arm relative to the base into and between a retracted position and a deployed position; and a fastener (at least Element 210) engageable to couple the actuator to the pivot arm, wherein when the fastener is engaged the pivot arm is prevented from pivoting other than by the actuator, and wherein applying a predetermined force on the pivot arm disengages the fastener to allow the pivot arm to pivot other than by the actuator (C20, L55.  Impact system prevents at least some pivoting up to the force that compresses spring 810.).

Regarding Claim 13 Knight discloses device according to claim 1, further comprising a secondary arm that couples the propulsor to the base, wherein the pivot arm and the secondary arm remain substantially parallel while moving the pivot arm between the stowed and deployed positions. (Element 212, Fig. 11.)

Regarding Claim 15 Knight discloses a device according to claim 1, further comprising a lock engageable to prevent the pivot arm from pivoting relative to the base. (Coupler 508 controls this locking function at least in some modes of operation.)

Regarding Claim 19 Knight discloses method for making a device for supporting a propulsor on a marine vessel, the method comprising: configuring a base for coupling to the marine vessel; pivotally coupling the propulsor to the base via a pivot arm; coupling an actuator to pivot the pivot arm relative to the base into and between a stowed position and a deployed position; and positioning a fastener to be engageable to couple the actuator to the pivot arm, wherein when the fastener is engaged the pivot arm is prevented from pivoting other than by the actuator, and wherein applying a predetermined force on the pivot arm disengages the fastener to allow the pivot arm to pivot other than by the actuator. (See rejection Claim 1 above, where the predetermined force is determined by the spring.)

Claims 1, 2, 15, 19 are alternately rejected under 35 U.S.C. 102a1 as being anticipated by Todd (US 6325685 B1).
Regarding Claim 1 Todd discloses a device for supporting a propulsor on a marine vessel, the device comprising: a base (Element 104) that is fixable to the marine vessel; a pivot arm (Element 20) for coupling the propulsor to the base; an actuator (Element 30) configured to pivot the pivot arm relative to the base into and between a retracted position and a deployed position; and a fastener (Element 119) engageable to couple the actuator to the pivot arm, wherein when the fastener is engaged the pivot arm is prevented from pivoting other than by the actuator, and wherein applying a predetermined force on the pivot arm disengages the fastener to allow the pivot arm to pivot other than by the actuator (In normal operation, the pin 119 “disengages” at the predetermined shear strength of the pin.)

Regarding Claim 2 Todd discloses device according to claim 1, wherein an opening is defined in the pivot arm, and wherein the fastener is received in the opening when engaged to couple the actuator to the pivot arm. (See Fig. 1.)

Regarding Claim 15 Todd discloses a device according to claim 1, further comprising a lock engageable to prevent the pivot arm from pivoting relative to the base. (Element 30, paragraph 34.)

Regarding Claim 19 Todd discloses method for making a device for supporting a propulsor on a marine vessel, the method comprising: configuring a base for coupling to the marine vessel; pivotally coupling the propulsor to the base via a pivot arm; coupling an actuator to pivot the pivot arm relative to the base into and between a stowed position and a deployed position; and positioning a fastener to be engageable to couple the actuator to the pivot arm, wherein when the fastener is engaged the pivot arm is prevented from pivoting other than by the actuator, and wherein applying a predetermined force on the pivot arm disengages the fastener to allow the pivot arm to pivot other than by the actuator. (See rejection Claim 1 above, where the predetermined force is determined by the spring.)

Allowable Subject Matter
Claim 20 is allowed.
Claims 3-9,11, 12 14, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 3809343 A discloses a detent engageable to the base.  Fasteners that disengage at a predetermined force are disclosed by US 6325685 B1, and US 20180334233 A1.  US 7294029 B1 discloses a lock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        30 Sept 2022